Citation Nr: 0935190	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  04-05 705	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to secondary service connection for 
cardiovascular disease, to include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from July 1968 to July 1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2003 rating action that denied service connection 
for cardiovascular disease, to include hypertension, as 
secondary to the veteran's service-connected post-traumatic 
stress disorder (PTSD).  

By decision of May 2007, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent medical evidence establishes no nexus 
between the cardiovascular disease, to include hypertension, 
first manifested many years post service and the veteran's 
service-connected PTSD.


CONCLUSION OF LAW

The criteria for secondary service connection for 
cardiovascular disease, to include hypertension, are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.310(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A September 2005 post-rating RO letter informed the Veteran 
and his representative of the VA's responsibilities to notify 
and assist him in his claim, and what was needed to establish 
entitlement to secondary service connection.  Thereafter, 
they were afforded opportunities to respond.  The Board thus 
finds that the Veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, that 2005 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA had 
received, what evidence it was responsible for obtaining, to 
include Federal records, and the type of evidence that the VA 
would make reasonable efforts to get.  The Board thus finds 
that the September 2005 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
September 2005 document fully meeting the VCAA's notice 
requirements was furnished to the Veteran after the May 2003 
rating action on appeal.  However, the Board finds that, in 
this appeal, the delay in issuing the full 38 U.S.C.A. 
§ 5103(a) notice
was not prejudicial to the Veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the Veteran has been notified 
of what was needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2005 RO 
notice letter, the RO gave him further opportunities to 
furnish information and/or evidence pertinent to the claim 
before it readjudicated it on the basis of all the evidence 
of record in May 2009 (as reflected in the Supplemental 
Statements of the Case).  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the veteran's status 
and the degree of disability are not at issue, and he was 
furnished notice pertaining to the effective date information 
in a June 2007 RO letter, thus meeting the notice 
requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining all available 
service and post-service VA and private medical records up to 
2009.  The Veteran was afforded a comprehensive VA 
examination in April 2009.  Significantly, he has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In this 
regard, the Board has considered the veteran's 
representative's July 2009 suggestion that the April 2009 VA 
examination was inadequate, in that the examiner failed to 
specify the medical literature that she relied upon in 
reaching her medical opinions.  However, the Board finds that 
such failure to specify does not render the examination 
inadequate.  Appellate review of the report of the April 2009 
examination discloses that it contains the veteran's 
complaints and medical history, detailed clinical findings on 
examination, diagnoses, and the examiner's medical opinions 
based on the aforementioned evidence, pertinent medical 
literature, and a comprehensive review of the claims folder 
containing the veteran's numerous individual service medical 
records and post-service VA and private medical records.  A 
review of medical literature was only one aspect of the 
evidence relied upon by the examiner in reaching her 
opinions, and not the sole basis for the opinions which were 
arrived at after consideration of the literature together 
with medical history and clinical findings specific to the 
Veteran.  Moreover, the Board notes that the VA examiner did 
consider both favorable and unfavorable medical literature in 
her examination report, specifically commenting that there 
were many correlations and associations between stress and 
the development or aggravation of cardiovascular disease.  
Thus, the Board finds no deficiency in the April 2009 VA 
examination which contained well-reasoned medical opinions 
based on favorable and unfavorable, although unspecified, 
medical literature, as well as clinical information specific 
to the Veteran, and that a new VA examination is not 
necessary, as the 2009 examination is adequate to equitably 
adjudicate this claim.         
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal, without directing or accomplishing any additional 
notification and/or development action.  

II.	Analysis

Under the applicable criteria, service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  See also Harder v Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection for the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected one.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Veteran contends that he currently suffers from 
cardiovascular disease, to include hypertension, that is 
proximately due to or the result of his service-connected 
PTSD.

A review of the service medical records is completely 
negative for findings or diagnoses of any cardiovascular 
disease including hypertension.  The heart and vascular 
system were normal on May 1968 pre-induction examination, and 
a blood pressure reading of 130/80 was recorded.  The heart 
and vascular system were also normal on June 1970 separation 
examination, wherein the Veteran denied a history of pain or 
pressure in the chest, palpitation or a pounding heart, and 
high or low blood pressure, and a blood pressure reading of 
118/72 was recorded.  

The first evidence possibly indicative of hypertension was 
the blood pressure reading of 130/90 recorded by G. S., M.D., 
on examination in February 1992, over 21 years following 
separation from service, but there was no medical opinion 
linking it to the veteran's service-connected PTSD.  
Subsequent follow-up outpatient records from 1995 to 2001 
show continuing treatment and evaluation of the Veteran by 
Dr. G. S. for borderline hypertension, hypertension, anxiety, 
depression, and situational stress, but contain no medical 
opinion linking any cardiovascular disease to PTSD.  On March 
2000 cardiovascular evaluation,          Dr. G. S. noted that 
the Veteran had a history of borderline hypertension and no 
prior history of cardiac disease, and that the Veteran denied 
angina.  A risk factor for heart disease was noted to be 
smoking, which the Veteran quit in 1974.  An 
electrocardiogram showed sinus bradycardia.

VA outpatient records from April to June 2002 show evaluation 
of the Veteran for hypertension, depression, dysthymia, and 
PTSD, but contain no medical opinion linking any 
cardiovascular disease to PTSD.

On June 2002 VA psychiatric examination, the diagnoses 
included chronic PTSD and a history of hypertension, but the 
examination report contained no medical opinion linking any 
cardiovascular disease to PTSD.

Statements from the veteran's wife and brother received in 
July 2002 contain no reference to any cardiovascular disease.

In October 2002, the Veteran underwent left heart 
catheterization, coronary angiography, and aortocoronary 
artery bypass surgery at the Baptist Memorial Hospital.  The 
diagnoses were chest pain, unstable angina, and coronary 
artery disease (CAD), but the hospital report contained no 
medical opinion linking any cardiovascular disease to PTSD.

In April 2009, a VA examination was conducted for the purpose 
of determining whether the Veteran had cardiovascular disease 
that was secondary to his service-connected PTSD.  After a 
thorough review of the veteran's cardiovascular and medical 
history, the claims folder, and pertinent medical literature, 
and current examination of the Veteran, the examiner 
diagnosed CAD, and hypertension which was controlled by 
medication.  Noting that there was no evidence that the 
Veteran was diagnosed with hypertension or CAD in military 
service or within 10 years following separation therefrom, 
she opined that it was less likely than not that his 
cardiovascular disease was secondary to his service-connected 
PTSD.  She commented that human studies related to stress and 
coronary arteriosclerosis had been limited in scope, due 
primarily to the difficulty in quantifying the degree of 
arteriosclerosis in symptomatic subjects.  She noted that a 
review of medical literature showed many correlations and 
associations, but no definite dealing between stress and 
development or aggravation of CAD and hypertension.  She 
stated that it was known that essential hypertension or CAD 
had not been directly related to anxiety or neurosis, and 
that it was well known that stress transiently elevated blood 
pressure in all individuals, which was a normal response to 
catecholamine release, but that temporary elevation did not 
cause or aggravate the underlying condition of hypertension 
or lead to CAD.  Following review of medical literature, she 
opined that it was less likely than not that the veteran's 
CAD and hypertension were secondary to the service-connected 
PTSD, or that the PTSD aggravated the cardiovascular disease 
beyond its natural progression.     

Having reviewed the complete record, the Board finds that the 
most probative evidence reveals that the veteran's 
cardiovascular disease, including hypertension, was first 
manifested many years post service, and that there is no 
relationship between any cardiovascular disease and the 
service-connected PTSD.  In reaching this conclusion, the 
Board accords great probative value to the April 2009 VA 
examiner's opinions that it was less likely than not that the 
veteran's CAD and hypertension were secondary to the service-
connected PTSD, or that the PTSD aggravated the 
cardiovascular disease beyond its natural progression, based 
on the rationale that it was known that essential 
hypertension or CAD had not been directly related to anxiety 
or neurosis, and that it was well known that stress 
transiently elevated blood pressure in all individuals, which 
was a normal response to catecholamine release, but that 
temporary elevation did not cause or aggravate the underlying 
condition of hypertension or lead to CAD.  Those opinions 
were arrived at after a comprehensive review of the veteran's 
cardiovascular and medical history contained in the claims 
folder, a review of pertinent medical literature, and a 
thorough current examination of the Veteran.  Thus, the Board 
finds the 2009 VA examiner's findings, observations, and 
conclusions to be dispositive of the question of secondary 
service connection for cardiovascular disease including 
hypertension, and that these medical opinions militate 
against the claim.  The Veteran has submitted no medical 
opinion to the contrary.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski,       1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on a 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).    

With respect to the Veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as his own cardiovascular and 
psychiatric symptoms.  However, medical questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  Thus, a layman such as the Veteran, without the 
appropriate medical training or expertise, is not competent 
to render a persuasive opinion on a medical matter such as 
the relationship between his current cardiovascular disease 
and his service-connected PTSD.  See Bostain v. West,        
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, his 
assertions in this regard have no probative value.  

For all the foregoing reasons, the Board finds that the claim 
for secondary service connection for cardiovascular disease, 
to include hypertension, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Secondary service connection for cardiovascular disease, to 
include hypertension, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


